COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

DEBORA ISOME,                                    §
                                                                   No. 08-14-00020-CV
                              Appellant,         §
                                                                      Appeal from the
v.                                               §
                                                                County Court at Law No. 2
LINDA LIEU,                                      §
                                                                  of Dallas County, Texas
                               Appellee.         §
                                                                   (TC# CC-1306323-B)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal. It appearing to this Court

that Appellant is indigent for purposes of appeal, this Court makes no other order with respect

thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF MAY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.